LABORDE, Judge,
dissenting.
I cannot distinguish the case of Bertrand v. Coal Operators Casualty Co., 253 La. 1115, 221 So.2d 816 (1969) from the case under consideration. For that reason and for the reasons assigned by Judge Domen-geaux in his dissenting opinion which I adopt as my own, I would affirm the trial court finding that plaintiff is entitled to total and permanent disability benefits. I would also award plaintiff penalties and attorney’s fees. Moreau v. Houston General Insurance Company, 386 So.2d 151 (La. App. 3rd Cir. 1980).
I respectfully dissent.